Citation Nr: 0726462	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  99-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for dyslexia.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to November 
1979 and from December 1979 to March 1983.  The veteran also 
had service in the South Carolina Army National Guard from 
November 1993 to July 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in May 1999.  This case was 
previously before the Board in May 2000 and September 2003, 
when it was remanded for additional development.  

In December 2006, the veteran submitted a statement in which 
he indicated that his diagnosis of dyslexia was a 
misdiagnosis.  He claimed entitlement to service connection 
for a cognitive disorder due to cerebral and cerebellar 
atrophy, which problem he asserted was the source of his 
difficulties that had earlier been attributed in part to 
dyslexia.  Although the RO noted the cerebral and cerebellar 
atrophy in its analysis of the dyslexia claim when it 
confirmed the prior denial in August 2006, it did not 
adjudicate this claim of service connection.  (The Board does 
not have jurisdiction over any issue except entitlement to 
service connection for dyslexia.  38 C.F.R. §§ 20.200 
(2006).)  The claim of service conection for cerebral and 
cerebellar atrophy is therefore referred to the RO for 
adjudication.  Thereafter, the veteran may initiate an appeal 
if the RO's decision is unfavorable.


FINDING OF FACT

The veteran does not have dyslexia that can be attributed to 
any event, injury, or disease in service.




CONCLUSION OF LAW

The veteran does not have dyslexia that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's medical records from the Army National Guard 
reveal a diagnosis of dyslexia on a June 1997 annual medical 
certificate.  A medical review board recommended separation 
premised on AR 40-501, Chapter 3-36 (adjustment disorders).  

The veteran was granted Social Security Administration (SSA) 
disability benefits in January 1997.  Disability 
determinations dated in January 1997 and February 1998 
document diagnoses of mental retardation, major depression, 
mood disorders, and borderline intellectual functioning.  
Records from the Social Security Administration are 
duplicative of some of the VA records described below with 
the exception of a psychiatric evaluation performed by R. 
Selman, M.D., dated in March 1997, which included a diagnosis 
of major depression and dyslexia.  

The veteran and his spouse testified at a hearing before a 
decision review officer (DRO) in May 1999.  The veteran's 
representative presented argument that the veteran was a 
normally functioning individual prior to entering the 
military and was unable to adjust to civilian life after his 
release.  The representative noted that the veteran's 
diagnosis of dyslexia was questionable.  The representative 
said that the veteran was granted SSA benefits based in part 
on his diagnosis of dyslexia.  The veteran testified that he 
was an outcast and stayed mostly to himself.  The veteran 
said that his treating neurologist thought that he got hit in 
the head which may have caused his problems.  The veteran's 
spouse testified that the veteran avoided crowds.  She said 
that the veteran had a very poor memory and was unable to 
comprehend things.  

Associated with the claims file are VA outpatient treatment 
reports dated from July 1987 to November 2006.  The veteran 
underwent a psychological assessment in December 1996 which 
revealed an assessment of significant intellectual 
limitations with no disclosed risk factors for closed head 
injury and a history of neuropsychological problems from 
childhood.  The examiner noted that the neuropsychological 
difficulties could be the result of developmental patterns.  
He noted that the veteran might be experiencing a decline of 
memory and may exhibit dementia-like symptoms at times.  He 
was noted to have possible borderline personality disorder 
with some dependency elements and poor stress coping 
abilities, most likely an adjustment reaction with unstable 
mood.  The veteran underwent an electroencephalogram (EEG) in 
April 2001 which was noted to be normal for an awake or 
asleep adult.  The records document diagnoses including 
r[ule]/o[ut] personality disorder, r/o psychomotor disorder, 
dysthymic disorder, dyslexia, progressive cerebellar 
dysfunction, headaches, cerebral and cerebellar atrophy of 
uncertain cause, cerebellar degeneration, depression, 
attention deficit hyperactivity disorder (ADHD) by history, 
headaches, post-traumatic stress disorder (PTSD), dizziness, 
gait imbalance, memory difficulty, affective mood difficulty, 
dysarthritic speech, difficulties with coordination and 
balance, bulbar difficulties, and organic affective disorder.  

A magnetic resonance imaging (MRI) of the brain was obtained 
in August 2002 at Asheville Radiology.  The MRI revealed 
diffuse severe cerebellar atrophy.  The examiner noted that 
the finding was nonspecific but can be seen in the setting of 
alcohol abuse, toxic effects of drugs such as Dilantin, or 
cerebellar degenerative disorder.  

Private treatment reports from T. McGhee, M.D., of Mountain 
Neurological Center, dated from June 2002 to August 2002 
reveal treatment for headaches, ataxia, and subjective memory 
impairment.  Dr. McGhee reviewed the results of the August 
2002 MRI and he reported that because the veteran denied any 
significant alcohol abuse or toxic drug effects, cerebellar 
degenerative disorder was the primary cause of the cerebellar 
atrophy.  He noted that cerebral ataxia with dysarthria was a 
recessively inherited cerebellar degenerative disorder.  

The veteran was afforded a VA psychological examination in 
June 2004.  The examiner reviewed the veteran's claims file.  
She diagnosed the veteran with a reading disorder and mood 
disorder due to cerebral and cerebellar atrophy with 
depressive features.  The examiner noted that the reading 
disorder was characterized by the veteran's reading skills 
being substantially below what was expected for a person with 
a twelfth grade education and with a long employment history 
with the United States Military.  The examiner noted that the 
reading disorder profoundly interfered with the veteran's 
employability, evidenced by his failure to be promoted due to 
testing failure.  The veteran's mood disorder was 
characterized as markedly depressed mood due to cognitive 
impairments and limitations of atrophy.  The examiner 
concluded that dyslexia was diagnosed first and signaled the 
onset of the ensuing decline due to cerebellar and cerebral 
atrophy.  The examiner opined that the onset of the veteran's 
problems was during active duty service.  

The veteran was also afforded a psychiatric examination with 
an independent medical examiner board certified in psychiatry 
in November 2005.  The examiner reviewed the veteran's claims 
file.  He diagnosed the veteran with cognitive disorder due 
to general medical condition, i.e., idiopathic cerebellar and 
cerebral progressive degeneration and mood disorder due to 
general medical condition with depressive features.  The 
examiner stated that the veteran does not have dyslexia or a 
reading disorder.  He noted that that the veteran's problems 
with reading began at the same time he had a general decline 
in cognition.  He said that a reading disorder or dyslexia is 
a developmental disorder and there was no indication that the 
veteran had such before service time.  The veteran reported 
that his symptoms began in the 1990s and the examiner noted 
that his treating neurologist at VA concurred with this 
assessment.  The examiner stated that the terms "dyslexia 
and/or reading disorder" are a red herring.  The examiner 
opined that the veteran had a cognitive decline due to the 
cerebral and cerebellar degeneration of unknown origin.  The 
examiner concluded that a review of the veteran's medical 
records clearly reflected that the terms "dyslexia and/or 
reading disorder" were an artifact of the veteran's early 
decline in function, not separate entities in and of 
themselves.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that congenital or developmental defects such 
as dyslexia are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  VA's 
General Counsel has further explained that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  Precedent opinions promulgated by the Office of 
General Counsel as to matters of legal interpretation are 
binding upon the VA.  38 C.F.R. § 14.507.

In this case the veteran has had various diagnoses over the 
years, including dyslexia.  However, when examined for the 
purposes of determining whether the veteran in fact has 
dyslexia, a board certified psychiatrist determined that that 
veteran suffers from a cognitive disorder due to cerebral and 
cerebellar degeneration of unknown origin, not dyslexia.  He 
noted that that the veteran's problems with reading began at 
the same time that he had a general decline in cognition.  He 
said that a reading disorder and/or dyslexia is a 
developmental disorder and there was no indication that the 
veteran had such before service.  The examiner stated that 
the terms "dyslexia and/or reading disorder" are a red 
herring, and concluded that a review of the veteran's medical 
records clearly reflected that the the use of "dyslexia 
and/or reading disorder" was representative of an artifact 
of the veteran's early decline in function, not separate 
entities in and of themselves.  The entire record supports 
the November 2005 examiner's findings, and the examiner noted 
that this assessment had been concurred in by a neurologist.  
The examiner's report reflects a thorough review of the 
records and a complete rationale for the opinion expressed.  
The Board therefore gives this opinion greater evidentiary 
weight on the question of whether the veteran in fact has 
dyslexia.  The earlier assessments appear just as the 
psychiatrist found-without support in the record except as 
an artifact or manufactured assessment made in an attempt to 
explain what was happening.  Consequently, the Board finds 
that the veteran does not have dyslexia and concludes that 
the preponderance of the evidence is against the claim of 
service connection for dyslexia.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for dyslexia.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006).

(As noted in the Introduction, the veteran has now claimed 
service connection for the diagnosed cerebral and cerebellar 
atrophy, which is not before the Board.  The RO should now 
adjudicate this issue.)

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 & Supp. 2007).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran filed his claim in April 1997, prior to enactment 
of the VCAA.  The RO notified the veteran of the 
evidence/information required to substantiate his claim for 
service connection in a letter dated in April 2004 and 
December 2005.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in a March 2006 letter from the RO.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board does not have jurisdiction over such issues.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  The veteran was afforded a VA 
psychological examination and a psychiatric examination 
wherein an opinion was obtained.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2006).  


ORDER

Entitlement to service connection for dyslexia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


